Wallach, J.
(concurring). The court’s ruling in this case summarily dissolved the lawyer-client relationship in two pending criminal cases based upon conduct which it allegedly perceived as impairing that relationship, namely, the lawyer’s in-court display of a lapel button containing the legend "Ready To Strike”. It also appears that in a subsequent conference on the matter the Judge indicated a toleration for the button display of some other opinions, citing as a permissible example the oceanic environmentalists’ crusade to "Save the Whales”.
If the choice had to be made between saving the lawyers or saving the whales, there is little doubt that the overwhelming majority of Americans would come down on the side of the whales. But the fact that the Calendar Judge here found himself allied with that majority must be the beginning and not the end of our review. In this case the Attorney-General, defending on appeal the challenged ruling which instantly discharged each lawyer who wore the offending "Ready To Strike” lapel button, seems to acknowledge that the controversy is not to be resolved by such a content analysis of the assertive message. First Amendment rights, it is conceded, cannot be automatically left to the not always tender tyranny of the majority viewpoint. The justification for the order raised before us (albeit not too clearly advanced in the record itself) is that a Legal Aid client, viewing the button for the first time, might undergo a tremor of unease, as expressed in the Attorney-General’s brief, "by causing the indigent criminal defendant to lose confidence in the system’s ability to guarantee him his constitutional right to vigorous representation.” This argument, implicating as it does the "undivided loyalty” to the client required of an attorney (see, People v Ortiz, 76 NY2d 652, 656), is worthy of our focused attention.
No stronger statement in Anglo-American law of the single-minded duty owed by attorney to client can be found than that of Henry Brougham, who at the pinnacle of his career *388was retained to defend Queen Caroline of England in her trial on the charge of adultery before the British House of Lords. The complainant here was, of course, the reigning monarch, King George IV. Thus, immediately brought into play was the conflict between the duty of loyalty from subject to sovereign (a breach of which could amount to treason) and the professional duty of counsel to client. Lord Brougham had no doubts as to where the path of duty lay, as he informed his fellow peers: "[A]n advocate, in the discharge of his duty, knows but one person in all the world, and that person is his client. To save that client by all means and expedients, and at all hazards and costs to other person, and, among them, to himself, is his first and only duty; and in performing this duty he must not regard the alarm, the torments, the destruction which he may bring upon others. Separating the duty of a patriot from that of an advocate, he must go on reckless of consequences, though it should be his unhappy fate to involve his country in confusion.”1
This stirring formulation had even its 19th century critics (Chief Justice Cockburn among them)2 as well as modern ones, but since it represents perhaps the historical high-water mark of the definition of total devotion to be summoned by counsel to the client’s cause, let us accept it, for the benefit of the respondent Judge, as the Valhallan standard which he proposed to enforce. Even if we adopt that proposition, what is lacking here to sustain the court’s order are any findings or proofs that counsels’ representation here fell below this heroic level, or that the button message did, in fact, have any chilling effect on the equanimity of any particular client. The one client we know anything for certain about, petitioner Albert Smith, is a party to this proceeding; he stands before us objecting to the discharge of his counsel and seeks her reinstatement with, or without, the allegedly offensive button.
The Attorney-General embraces the court’s assumption that a client’s morale would necessarily be shaken once the mes*389sage of the button was perceived. But the stifling of First Amendment rights cannot be permitted to rest upon a mere assumption, particularly one so facially untenable as this. As a rationale for the court’s action, its lack of merit is apparent from the following:
(1) The order did not enjoin future private disclosure by counsel to the client of the labor dispute and the ensuing prospect of a strike; neither was the court concerned with any disclosure in the past. The defendant-morale problem did not seem significant outside the four walls of the courtroom. Nor did the disclosure which actually occurred here of an impending strike, prior to any intervention by the Judge, appear to cause any turmoil inside the courtroom. In any event, the court made no such findings.
(2) It is not beyond all conjecture, subject only to repudiation by competent proof, that some clients might find the button message encouraging, suggesting as it does that his advocate possesses a certain energetic militancy and willingness to defy "the establishment”.
(3) There is a type of experienced client, not unknown to the criminal Bar, who has learned that a swift and efficient disposition of his pending matter is ofttimes less advantageous to him than a lame and halting progress, beset by delays and obstructions at every turn. The heart of such a client, had he stood alongside one of these appellant lawyers in IAS Part 30 on October 4, 1990, before Judge Roberts, might well have leaped up to behold the message of the button, holding out, as it does, the prospect of a strike which hopefully would serve to postpone the day of reckoning in his case. Delay in a criminal case, as such a client knows, plays into his hands far more frequently than those of the People.
Since, therefore, the order rests entirely on an unproven assumption, the validity of which is dubious at best, the arraignment court’s summary directive constituted an arbitrary exercise of judicial power, and must be reversed on that ground.

. 2 Trial of Queen Caroline 8 (J. Nightingale ed 1821), cited in Fried, The Lawyer as Friend: The Moral Foundations of the Lawyer-Client Relationship, 85 Yale LJ 1060, n 1.


. In 1864, at a dinner attended by the then-86-year-old Brougham, Cockburn observed: "The arms which an Advocate wields, he ought to use as a warrior, not as an assassin. He ought to uphold the interests of his clients per fas, but not per nefas. He ought to know how to reconcile the interests of his client with the eternal interests of truth and justice.” (Megarry, A Second Miscellany-at-Law, at 36 [Stevens & Sons Ltd., 1973].)